          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 1 of 27



 1   BRADLEY/GROMBACHER, LLP
 2   Marcus J. Bradley, Esq. (SBN 174156)
     Kiley L. Grombacher, Esq. (SBN 245960)
 3   Lirit A. King, Esq. (SBN 252521)
     31365 Oak Crest Drive, Suite 240
 4   Westlake Village, California 91361
     Telephone: (805) 270-7100
 5
     Facsimile: (805) 270-7589
 6   E-Mail: mbradley@bradleygrombacher.com
              kgrombacher@bradleygrombacher.com
 7            lking@bradleygrombacher.com

 8
     BRADLEY/GROMBACHER, LLP
 9   Robert N. Fisher (SBN 302919)
     477 Madison Avenue, Suite 6000
10   New York, NY 10022
     Telephone: (805) 270-7100
11   E-Mail: rfisher@bradleygrombacher.com
12
     Attorneys for Plaintiffs
13
                                  UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
     JUAN FLORES-MENDEZ, an individual and            CASE NO: 3:20-cv-4929
16   AMBER COLLINS, an individual, and on
     behalf of classes of similarly situated          CLASS ACTION COMPLAINT FOR:
17   individuals,
                                                      1.    NEGLIGENCE;
18                        Plaintiffs,
                                                      2. DECLARATORY JUDGMENT;
19
     v.                                               3. VIOLATION OF THE CALIFORNIA
20                                                       CONSUMER PRIVACY ACT §
     ZOOSK, INC., a Delaware corporation; and            1798.150; AND
21   SPARK NETWORKS SE, a German
     corporation                                      4. VIOLATION OF CALIFORNIA’S
22                                                       UNFAIR COMPETITION LAW, CAL.
                          Defendants.                    BUS. & PROF. CODE § 17200, ET
23                                                       SEQ.
24                                                         DEMAND FOR A JURY TRIAL
25

26

27

28

                                                  1
                                        CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 2 of 27



 1            Plaintiffs Juan Flores-Mendez, and Amber Collins, individually and on behalf of classes

 2   of similarly situated individuals (defined below), bring this action against Defendants Zoosk, Inc.

 3   (“Zoosk”) and Spark Networks SE (“Spark,” and together with Zoosk “Defendants”). Plaintiffs

 4   and their counsel believe that reasonable discovery will provide additional evidentiary support for

 5   the allegations herein.

 6                                            INTRODUCTION

 7            1.      Zoosk is a self-touted “leading online data company” with over 35 million

 8   members.1 Zoosk employs its proprietary Behavioral Matchmaking™ technology to leverage the

 9   data generated by users on the platform and deliver matches which are predicted to result in “mutual

10   attraction.”2

11            2.      To engage Defendant’s online matchmaking services, customers create and populate

12   user profiles with personally identifiable information (“PII”) such as first and last name, email

13   address, password, home address, telephone number, and payment card information. Zoosk

14   customers trust that their PII will be maintained in a secure manner and kept from unauthorized

15   disclosure to third parties as outlined in Zoosk’s Privacy Policy.3

16            3.      Over the first two weeks of May, a group calling itself the “ShinyHunters” went on

17   a hacking rampage and subsequently set out to hawk what it claimed to be close to 200 million

18   stolen records from at least 13 companies, including “Zoosk.” 4 Indeed, of all the companies

19   targeted, Zoosk had the largest breach, as the cybercriminals grabbed 30 million user records5.

20            4.      An entity claiming to be a member of ShinyHunters said in an instant message

21

22

23
     1
         https://about.zoosk.com/en/about/ (last viewed Jul 13, 2020)
24   2
      https://www.sec.gov/Archives/edgar/data/1438964/000119312514146003/d672159ds1.htm (last
25   viewed July 13, 2020)
     3
      https://docviewer.zoosk.com/legal-privacy-en_eu.html (last viewed July 13, 2020)
26   4
      https://www.wired.com/story/shinyhunters-hacking-group-data-breach-spree/ (last viewed July
27   13, 2020)
     5
      https://www.dailymail.co.uk/sciencetech/article-8308167/Hacker-group-ShinyHunters-sells-73-
28   MILLION-user-records-dark-web.html (last viewed July 13, 2020)

                                                       2
                                          CLASS ACTION COMPLAINT
         Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 3 of 27



 1   conversation with WIRED that it is “not too hard” to breach so many organizations.6

 2           5.       According to its notice to affected customers, on May 11, 2020 Zoosk “According

 3   to its notice to affected customers, on May 11, 2020 Zoosk “learned that an unknown third party

 4   claimed to have accessed certain Zoosk member information” (the “Data Breach.”).

 5           6.       Over three weeks later, and more than four weeks after the Data Breach occurred,

 6   Zoosk notified affected customers that their PII had been disclosed to unauthorized and malicious

 7   third parties.

 8           7.       To date, Zoosk has acknowledged that the customer information disclosed in the

 9   Data Breach included a combination of the following PII:
                 name;
10
                     email address;
11
                     date of birth;
12
                     generalized demographical information;
13
                     gender;
14                   gender search preferences; and
15                   password information (“while not confirmed”).
16
             8.       Zoosk’s Notice of Data Security Event was sent via email on May 28, 2020,
17
     including a phone number for customer inquiries, as required by Cal. Civ. Code section 1798.82(a).
18
     Section 1798.82(a) requires businesses to notify “any California resident (1) whose unencrypted
19
     personal information was, or is reasonably believed to have been, acquired by an unauthorized
20
     person, or, (2) whose encrypted personal information was, or is reasonably believed to have been,
21
     acquired by an unauthorized person and the encryption key or security credential was, or is
22
     reasonably believed to have been, acquired by an unauthorized person and the person or business
23
     that owns or licenses the encrypted information has a reasonable belief that the encryption key or
24
     security credential could render that personal information readable or usable. The disclosure shall
25
     be made in the most expedient time possible and without unreasonable delay, consistent with the
26
     legitimate needs of law enforcement, as provided in subdivision (c), or any measures necessary to
27
     6
      https://www.wired.com/story/shinyhunters-hacking-group-data-breach-spree/ (last viewed July
28   13, 2020)

                                                       3
                                         CLASS ACTION COMPLAINT
         Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 4 of 27



 1   determine the scope of the breach and restore the reasonable integrity of the data system.”

 2          9.       The Zoosk customer PII disclosed in the Data Breach is protected by the California

 3   Consumer Privacy Act of 2018 (“CCPA”), which went into effect on January 1, 2020. For purposes

 4   of the CCPA, “personal information” is defined as an individual’s first name or first initial and his

 5   or her last name in combination with any one or more of the following data elements, when either

 6   the name or the data elements are not encrypted or redacted: (1) social security number; (2) driver’s

 7   license number or California ID card number; (3) account number or credit or debit card number,

 8   in combination with any required security code, access code or password that would permit access

 9   to an individual’s financial account; (4) medical information; and/or (5) health insurance

10   information.7

11          10.      Alternatively, protected PII includes “A username or email address in combination

12   with a password or security question and answer that would permit access to an online account.”

13          11.      When nonencrypted and nonredacted personal information protected by Section

14   1798.150 is subjected to unauthorized access and exfiltration, theft, or disclosure by a company

15   that has failed to maintain reasonable security measures, the CCPA explicitly authorizes private

16   litigants to bring individual or class action claims.8

17          12.      According to Zoosk’s notice to affected customers, the PII subjected to unauthorized

18   access and exfiltration, theft or disclosure in the Data Breach includes (among other things): (i)

19   customers’ unencrypted and unredacted name, and (ii) an email address that serves as an account

20   login/account number, and (iii) password (although not confirmed at the time of the notice).

21   In combination, those pieces of PII could permit access to other accounts using similar passwords,

22   including financial accounts.

23
     7
24     In other sections of the CCPA, “personal information” is defined more broadly as “information
     that identifies, relates to, describes, is reasonably capable of being associated with, or could
25   reasonably be linked, directly or indirectly, with a particular consumer or household.” See e.g.
     Cal.Civ.Code § 1798.150.
26
     8
       CCPA Section 1798.192 also states: “Any provision of a contract or agreement of any kind that
27   purports to waive or limit in any way a consumer’s rights under this title, including, but not limited
     to, any right to a remedy or means of enforcement, shall be deemed contrary to public policy and
28   shall be void and unenforceable.”

                                                        4
                                          CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 5 of 27



 1            13.     Zoosk has failed to maintain reasonable security controls and systems appropriate

 2   for the nature of the PII it maintains as required by the CCPA and other common and statutory

 3   laws.

 4            14.     Zoosk also failed to maintain proper measures to detect hacking and intrusion.

 5   According to its notice to affected customers, Zoosk did not learn that its customer records were

 6   stolen until the hack was publicly reported. As explained below, Zoosk should have had breach

 7   detection protocols in place. If it had, it could have learned of the breach and alerted customers

 8   much sooner.

 9            15.     Because (i) Zoosk has failed to maintain reasonable security measures, and (ii) the

10   names that Zoosk disclosed in combination with emails and passwords were unredacted and

11   unencrypted, the CCPA explicitly permits an individual or class action under Section 1798.150 for

12   this Data Breach.

13            16.     Zoosk claims its “investigation remains ongoing,” is “taking several steps to monitor

14   systems and enhance our existing security measures and processes,” but the viewing, theft, and

15   attempted sale of California consumers’ PII on the dark web has already occurred and cannot be

16   cured.

17            17.     Defendants disregarded Plaintiffs’ and Class members’ privacy rights in the PII by,

18   among other things, (i) failing to implement reasonable security safeguards to prevent or timely

19   detect the Data Breach; (ii) failing to disclose to customers that it did not implement such reasonable

20   security safeguards; and (iii) failing to provide sufficiently prompt, thorough, and accurate notice

21   and information concerning the Data Breach.

22            18.     Spark is Zoosk’s parent company and operates a number of online dating sites in

23   addition to Zoosk.

24            19.     Upon information and belief, Spark’s subsidiary brands share a common database.

25   It is unclear at this time if the data from the other dating sites that Spark operates were compromised

26   in the breach.

27            20.     As a result of the Data Breach, Plaintiffs and the Classes have been injured in several

28   ways. Plaintiffs and Class members (i) now know or should know that their PII was hacked and put

                                                         5
                                           CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 6 of 27



 1   up for sale on the dark web for purchase by malicious actors; (ii) face an imminent and ongoing

 2   risk of identity theft and similar cybercrimes; (iii) have expended and will continue to expend time

 3   and money to protect against cybercrimes; (iv) have lost value in their PII; and (v) did not receive

 4   the benefit of their bargain with Defendants regarding data privacy.

 5          21.     Plaintiffs and Class members are therefore (i) entitled to actual damages under the

 6   CCPA and other laws, (ii) have incurred actual and concrete damages as a result of the unauthorized

 7   sale of their PII to malicious actors on the dark web, and (iii) face ongoing risks of disclosure of

 8   their PII in subsequent data breaches because Defendants have not demonstrated that they have

 9   implemented reasonable security systems and procedures. Plaintiffs and Class members have a

10   significant interest in the protection and safe storage of their PII. They are therefore entitled to

11   declaratory, injunctive, and other equitable relief necessary to protect their PII. This includes, but

12   is not limited to, an order compelling Defendants to adopt reasonable security procedures and

13   practices to safeguard customers’ PII and prevent future data breaches.

14                                 JURISDICTION AND VENUE

15          22.     This Court has jurisdiction over this action pursuant to the Class Action Fairness

16   Act (“CAFA”), 28 U.S.C. § 1332(d), because the aggregate amount in controversy exceeds

17   $5,000,000, exclusive of interests and costs, there are more than 100 class members, and one or

18   more members of the Classes are residents of a different state than Defendant Zoosk. The Court

19   also has supplemental jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.

20          23.     This Court has personal jurisdiction over Defendants because they have continuous

21   and systematic contacts with and conduct substantial business in the State of California and this

22   District. Defendant Zoosk maintains its principal place of business in this District and has

23   continuous and systematic contacts with and conducts substantial business in the State of California

24   and this District. Defendant Spark maintains an office in this District. In addition, the events and

25   omissions complained of by Plaintiff’s arise out of Defendants’ connection with this District.

26          24.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b). A substantial part

27   of the events giving rise to these claims took place in this District, numerous Class members reside

28   in this District and were therefore harmed in this District.

                                                       6
                                         CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 7 of 27



 1                                   INTRADISTRICT ASSIGNMENT

 2          25.     This action is properly assigned to the San Francisco Division of this District

 3   pursuant to N.D. Cal. L.R. 3-2 because a substantial part of the events or omissions giving rise to

 4   Plaintiffs’ claims arose in the counties served by the San Francisco Division. Zoosk is

 5   headquartered in this Division and conducts substantial business in the counties served by this

 6   Division, has marketed, advertised, sold, and collected contact information from consumers in this

 7   District, and has caused harm to Class members residing in those counties.

 8                                                 PARTIES

 9          26.     Plaintiff Juan Flores-Mendez (“Plaintiff Flores-Mendez”) is a permanent resident

10   of, California. Plaintiff Flores-Mendez created a user profile on Zoosk’s website in or about 2015

11   or 2016. Plaintiff Flores-Mendez entrusted Zoosk with their PII. On May 28, 2020, Plaintiff

12   Flores-Mendez received a notice in the mail from Zoosk notifying him that his PII had been

13   accessed by malicious third parties without authorization. Because of the Data Breach, he has

14   continuously monitored his various accounts to detect misuse of his PII and will continue to expend

15   time to protect against fraudulent use or sale of his PII.

16          27.     As a result of the notice, Plaintiff Flores-Mendez spent time dealing with the

17   consequences of the data breach, which includes time spent reviewing the account compromised

18   by the breach, contacting his credit card company, exploring credit monitoring options, and self-

19   monitoring her accounts.

20          28.     Knowing that the hacker stole his PII, and that his PII may be available for sale on

21   the dark web, has caused Plaintiff Flores-Mendez anxiety. Plaintiff Flores-Mendez is now greatly

22   concerned about credit card theft and identity theft in general. This breach has given Plaintiff

23   Flores-Mendez hesitation about utilizing online websites.

24          29.     Plaintiff Amber Collins (“Plaintiff Collins”) is a permanent resident of Simi Valley,

25   California. Plaintiff Collins created a user profile on Zoosk’s website in or about 2016. Plaintiff

26   Collins entrusted Zoosk with their PII. During the first week of June, 2020, an alert notice from

27   Credit Karma notifying her of the breach of her Zoosk account. Because of the Data Breach,

28   Plaintiff Collins has continuously monitored her various accounts to detect misuse of her PII and

                                                        7
                                          CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 8 of 27



 1   will continue to expend time to protect against fraudulent use or sale of her PII.

 2          30.     As a result of the notice, Plaintiff Collins spent time dealing with the consequences

 3   of the data breach, which includes time spent reviewing the account compromised by the breach,

 4   contacting her credit card company, exploring credit monitoring options, and self-monitoring her

 5   accounts.

 6          31.     Knowing that the hacker stole her PII, and that her PII may be available for sale on

 7   the dark web, has caused Plaintiff Collins anxiety. Plaintiff Collins is now greatly concerned about

 8   credit card theft and identity theft in general. This breach has given Plaintiff Collins nes hesitation

 9   about Zoosk and other online websites.

10          32.     Defendant Zoosk is a for-profit Delaware corporation and maintains a headquarters

11   and principal place of business in San Francisco, California. The Zoosk app, available in more than

12   80 countries, is a free download, but charges users who want to send messages and chat with other

13   subscribers, similar to Match. Zoosk has gross revenues in excess of $25 million as adjusted.

14   Zoosk was acquired by Berlin-based Spark Networks in July 2019. The deal valued Zoosk at

15   approximately $258 million.

16          33.     According to data from Sensor Tower, Zoosk has generated worldwide in-app

17   revenue of $250 million and has seen 38 million downloads since January 2014. Half of those

18   downloads (19 million) are from the U.S., which also accounts for $165 million (66%) of the

19   revenue. In Quarter one of 2019, Zoosk had revenue of $13 million.

20          34.     Defendant Spark is a for- profit corporation with its principal office located at

21   Kohlfurter Straße 41/43 Berlin 10999, Germany. Upon information and belief, Spark also has an

22   office located in San Francisco and/or it operates in part out of Zoosk’s San Francisco office.

23          35.     Spark acquired Zoosk in 2019 and owned and operated Zoosk during the relevant

24   time period.

25                                      FACTUAL BACKGROUND

26   Defendant’s Relevant Privacy Policies

27          36.     Personal data must be provided in order for consumers to use the service provided

28   by Zoosk.

                                                       8
                                          CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 9 of 27



 1              37.      Zoosk’s Privacy Policy is available on its website and provides customers with terms

 2   and conditions regarding the treatment of their PII. For example, it states:

 3                      When you register, use or subscribe to any of our Services or take part in

 4                      any interactive features of the Services (such as any contests, games,

 5                      promotions, quizzes, surveys, research or other services or features), we

 6                      may collect a variety of information, including:

 7                      a. Contact Information such as your name, email address, phone number,

 8                      and address (“Contact Information”); and

 9                      b. Sensitive Information such as race, ethnicity, sexual preferences and

10                      experiences, political affiliation, religious affiliation, union memberships,

11                      or any biometric information you provide through the use of our Services

12                      (your “Sensitive Personal Data”).

13                      c. Other Information such as birth date, videos, password, billing

14                      information, credit card information, demographic information, place of

15                      work or education, your personal interests and background, gender, age,

16                      dating age range preference, physical characteristics, personal

17                      description, life experiences, geographic location, your photos and any

18                      information derived from them, and any other information you share with

19                      the Services. We may collect billing or payments information if you

20                      engage with a paid Service9.

21              38.      Additionally, Zoosk collects information about10:

22                           how consumers use the service (i.e. pages and profiles viewed);
23                           content users upload (i.e. time, date and place information for photos

24                            uploaded to the site as well as the identify of those to whom the photos
                              are shared);
25
                             information about your devices (i.e. model and manufacturer, mobile
26

27
     9
         https://docviewer.zoosk.com/legal-privacy-en.html (last viewed 7/15/2020)
28   10
          All the below taken from https://docviewer.zoosk.com/legal-privacy-en.html (last viewed 7/15/2020)

                                                                9
                                                CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 10 of 27



 1                        carrier, phone number, other apps downloaded, IP address, browser
 2                        type, Internet service provider, platform type, the site from which you

 3                        came and the site to which you are going when you leave our website);
                          communications (sent directly to Zoosk or comments made by users on
 4
                          third-party services such as Twitter Instagram, Pinterest, Tumblr and
 5
                          YouTube);
 6
                         information taken from social networking sites (i.e. IP address, browser
 7                        type, Internet service provider, platform type, the site from which you
 8                        came and the site to which you are going when you leave our website,
 9                        date and time stamp and one or more cookies that may uniquely identify
                          your browser or your account);
10
                         location data
11
                         user’s address book contact information;
12
                         aggregated data
13
                39.   Zoosk’s Privacy Policy assures Zoosk customers their PII is secure. For example,
14
     Zoosk states it “At Zoosk, we value your privacy and trust” and “work[s] with third parties to
15
     employ technologies…to ensure the safety and security of your data…”11
16
     Zoosk Uses PII to Maximize Its Profits and For Marketing and Promotion
17
                40.   Zoosk’s Privacy Policy reveals the significant benefit Zoosk derives from collecting
18
     and maintaining its customers PII. In addition to the uses listed above, Zoosk:
19
                         Permits third party advertising networks, social media companies and other
20
                          third-party businesses to collect PII (including Internet/Network Information,
21
                          Commercial Information, and Inferences) directly from consumer's browsers or
22
                          devices through cookies or tracking technologies. These third parties use this
23
                          information for the purposes of serving ads, for ad campaign measurement and
24
                          analytics, and may sell that information to other businesses for advertising and
25
                          other purposes.
26
                         Uses PII to facilitate users’ purchase of subscriptions and premium add-ons
27

28   11
          Id.

                                                       10
                                            CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 11 of 27



 1                     Shares PII with Promotional partners to provide contests and sweepstakes or

 2                      other joint promotional activities.

 3                     May utilize PII In connection with any company transaction, such as a merger,

 4                      sale of assets or shares, reorganization, financing, change of control or

 5                      acquisition of all or a portion of our business by another company or third party

 6                      or in the event of bankruptcy, dissolution, divestiture or any related or similar

 7                      proceedings for marketing and advertising purposes; and

 8                     Uses PII to to monitor, improve, and develop its products and Services

 9   Zoosk Failed to Take Reasonable Steps to Protect User Data

10          41.     By collecting, using, and deriving significant benefit from customers’ PII, Zoosk

11   had a legal duty to take reasonable steps to protect this information from disclosure.

12          42.     As discussed below, Defendants also had a legal duty to take reasonable steps to

13   protect customers’ PII under applicable federal and state statutes, including Section 5 of the Federal

14   Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, and the California Consumer Protection Act

15   of 2018 (the “CCPA”), Cal. Civ. Code § 1798, et seq. This duty is further defined by federal and

16   state guidelines and industry norms.

17          43.     Defendants breached their duties by failing to implement reasonable safeguards to

18   ensure Plaintiffs and Class members’ PII was adequately protected. As a direct and proximate result

19   of this breach of duty, the Data Breach occurred, and Plaintiffs and Class members were harmed.

20   Plaintiffs and Class members did not consent to having their PII disclosed to any third-party, much

21   less a malicious hacker who would sell it on the dark web.

22          44.     The Data Breach was a reasonably foreseeable consequence of Defendants’

23   inadequate security systems. Defendant Zoosk, is valued at $258 Million Dollars, has the resources

24   to implement reasonable security systems to prevent or limit damage from data breaches. Even so,

25   it failed to properly invest in its data security. If Zoosk had implemented reasonable data security

26   systems and procedures (i.e., followed guidelines from industry experts and state and federal

27   governments), then it likely could have prevented hackers from infiltrating its systems and

28   accessing its customers' PII.

                                                      11
                                         CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 12 of 27



 1   Zoosk’s Failure Reasonable Steps to Protect User Data Resulted in a Massive Data Breach

 2              45.    A data breach is any incident where confidential or sensitive information has been

 3   accessed without permission. Breaches are the result of a cyberattack where criminals gain

 4   unauthorized access to a computer system or network and steal the private, sensitive, or confidential

 5   personal and financial data of the customers or users contained within.

 6              46.    Despite these assurances and the significant benefit Zoosk receives by collecting

 7   and maintaining its customers’ PII, Zoosk did not adopt reasonable data measures and systems to

 8   protect customers’ PII or prevent and detect unauthorized access to this data. Zoosk maintains a

 9   business that operates exclusively online and collects hundreds of millions of dollars from online

10   customers each year; it has the resources to adopt reasonable protections and should have known

11   to do so. It knew or should have known that its systems had inadequate protections that placed its

12   customers at significant risk of having their PII stolen by hackers.

13              47.    Such failures resulted in the hack orchestrated by ShinyHunters on January 12, 2020

14   which resulted in the theft of 30 million account credentials.12

15              48.    Despite its mammoth scope, Zoosk, did not become aware of the breach until May

16   11, 2020 – nearly four months later. Such timing coincided with media reports of the sale of such

17   information by ShinyHunters on the dark web for $500 “a pop”13.

18   Defendants Did Not Notify Affected Consumers Within A Reasonable Time

19              49.    Defendants also had a duty to timely discover the Data Breach and notify Plaintiffs

20   and Class members that their PII had been compromised. Defendants breached this duty by failing

21   to use reasonable intrusion detection measures to identify the Data Breach when it occurred months

22   prior, and then, promptly upon learning of the breach.

23              50.    Zoosk notified Plaintiffs and the members of the class that personal information

24   stolen during the breach including names, email addresses and passwords (although allegedly

25   unconfirmed at the time of the notice.)

26
     12
27        https://www.cshub.com/attacks/articles/iotw-shiny-hunters-is-the-new-threat-actor-in-town (last
            viewed July 15, 2020)
28   13
          Id.

                                                       12
                                           CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 13 of 27



 1   Annual Monetary Losses from Identity Theft are in the Billions of Dollars Value of
     Personally Identifiable Information
 2
              51.    Zoosk's failure to implement reasonable security systems has caused Plaintiffs and
 3
     Class members to suffer and continue to suffer harm that adversely impact Plaintiffs and Class
 4
     members economically, emotionally, and/or socially. As discussed above, Plaintiffs and Class
 5
     members now face an imminent and ongoing threat of identity theft and resulting harm. These
 6
     individuals now must spend significant time and money to continuously monitor their accounts and
 7
     credit scores to limit potential adverse effects of the Data Breach regardless of whether any Class
 8
     member ultimately falls victim to identity theft.
 9
              52.   The PII of consumers remains of high value to criminals, as evidenced by the prices
10
     they will pay through the dark web. Experion has created the below chart tracking the sale process
11
     of the most common pieces of hacked information14:
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
              53.   Such figures are consistent with those reported by other media outlets.
27
     14
          https://www.experian.com/blogs/ask-experian/heres-how-much-your-personal-information-is-selling-
28   for-on-the-dark-web/ (last viewed July 16, 2020).

                                                         13
                                         CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 14 of 27



 1            54.    The information stolen from Zoosk included usernames and passwords—PII that is

 2   highly valued among cyber thieves and criminals on the Dark Web. For example, Apple ID

 3   usernames and passwords were sold on average for $15.39 each on the Dark Web, making them

 4   the most valuable non-financial credentials for sale on that marketplace. Usernames and passwords

 5   for eBay ($12), Amazon (≤$10), and Walmart (≤$10) fetch similar amounts15.

 6            55.    This is particularly problematic because password reuse and modification is a very

 7   common behavior (observed on 52% of users in one study and far more in more current polls.16)

 8   By unlawfully obtaining this information, cyber criminals can use these credentials to access other

 9   services beyond that which was hacked.

10            56.    There may be a time lag between when harm occurs and when it is discovered, and

11   also between when PII is stolen and when it is used. According to the U.S. Government

12   Accountability Office (“GAO”), which conducted a study regarding data breaches:

13                  [L]aw enforcement officials told us that in some cases, stolen data may be
                    held for up to a year or more before being used to commit identity theft.
14                  Further, once stolen data have been sold or posted on the Web, fraudulent
15                  use of that information may continue for years. As a result, studies that
                    attempt to measure the harm resulting from data breaches cannot
16                  necessarily rule out all future harm17.

17            57.     As a result of the data breach, Plaintiffs and Class Members now face years of

18   constant surveillance of their financial and personal records, monitoring, and loss of rights.

19   Plaintiffs and Class Members are also subject to a higher risk of phishing and pharming where

20   hackers exploit information they already obtained in an effort to procure even more PII. Plaintiff

21   and Class Members are presently incurring and will continue to incur such damages, in addition to

22
     15
        Don Reisinger, Here's How Much Your Stolen Apple ID Login Costs on the Dark Web, Fortune (March
23   7, 2018), https://fortune.com/2018/03/07/apple-id-dark-web-cost/. See also
     https://www.npr.org/2018/02/22/588069886/take-a-peek-inside-the-market-for-stolen-usernames-and-
24
     passwords (last visited July 16, 2020).
25   16
       The Next Domino To Fall: Empirical Analysis of User Passwords across Online Services Chun Wang,
26   Steve T.K. Jan, Hang Hu, Douglas Bossart, Gang Wang. In Proceedings of The ACM Conference on Data
     and Applications Security and Privacy (CODASPY). Tempe, AZ, March 2018.
27   17
         See GAO, Report to Congressional Requesters, at 33 (June 2007), available at
28   http://www.gao.gov/new.items/d07737.pdf.


                                                      14
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 15 of 27



 1   any fraudulent credit and debit card charges incurred by them, and the resulting loss of use of their

 2   credit and access to funds, whether or not such charges are ultimately reimbursed by the credit card

 3   companies. In addition, Plaintiff and Class Members now run the risk of unauthorized individuals

 4   creating credit cards in their names, taking out loans in their names, and engaging in other

 5   fraudulent conduct using their identities.

 6          58.       Despite this harm, Zoosk has failed to recognize the impact of the Data Breach on

 7   its customers; it has not even offered impacted customers credit monitoring services or other

 8   mitigation measures beyond what is available to the public. For example, Zoosk's notice to affected

 9   customers puts the onerous on the user to change his password and states that they “are providing

10   the contact details for the national consumer reporting agencies and a reminder to remain vigilant

11   for incidents for fraud and identity theft by reviewing account statements and monitoring credit

12   reports.

13          59.       Due to Defendants’ conduct, Plaintiffs and Class members are entitled to credit

14   monitoring. Credit monitoring is reasonable here. The PII taken can be used towards identity theft

15   and other types of financial fraud against the Class members. There is no question that this PII was

16   taken by sophisticated cybercriminals, increasing the risks to the Class members. The consequences

17   of identity theft are serious and long-lasting. There is a benefit to early detection and monitoring.

18          60.       Annual subscriptions for credit monitoring plans range from approximately $219 to

19   $329 per year.

20          61.       Plaintiffs and Class members therefore have a significant and cognizable interest in

21   obtaining equitable relief (in addition to any monetary damages) that protects them from these long-

22   term threats.

23                                       CLASS ACTION ALLEGATIONS

24          62.       Plaintiffs bring this nationwide class action pursuant to Rule 23(b)(2), 23(b)(3), and

25   23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all members of the

26   following classes:

27

28

                                                        15
                                           CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 16 of 27



 1          Nationwide Class:

 2          All individuals whose PII was compromised in the data breach announced by Zoosk on June

 3          3, 2020.

 4          California Class:

 5          All individuals whose PII was compromised in the data breach announced by Zoosk on June

 6          3, 2020, who reside in the State of California.

 7          63.     Specifically excluded from this Class are Defendants; the officers, directors, or

 8   employees of Defendants; any entity in which Defendants have a controlling interest; and any

 9   affiliate, legal representative, heir, or assign of Defendants. Also excluded are any federal, state,

10   or local governmental entities, any judicial officer presiding over this action and the members of

11   his/her immediate family and judicial staff, and any juror assigned to this action.

12          64.     Plaintiffs reserve the right to modify or amend the definition of the proposed Class

13   before the Court determines whether certification is appropriate.

14          65.     Numerosity: The Classes are sufficiently numerous, as each includes hundreds of

15   thousands of individuals. According to the Notice provided by Zoosk, there are 560,138 California

16   residents affected. Thus, joinder of such persons in a single action or bringing all members of the

17   Classes before the Court is impracticable for purposes of Rule 23(a)(1).

18          66.     The question is one of a general or common interest of many persons and it is

19   impractical to bring them all before the Court. The disposition of the claims of the members of the

20   Classes in this class action will substantially benefit both the parties and the Court.

21          67.     Commonality: There are questions of law and fact common to each Class for

22   purposes of Rule 23(a)(2), including:

23                   a. Whether and when Defendants actually learned of the data breach and whether

24                       its response was adequate;

25                   b. Whether Defendants owed a duty to the Class to exercise due care in collecting,

26                       storing, safeguarding and/or obtaining their PII;

27                   c. Whether Defendants breached that duty;

28

                                                       16
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 17 of 27



 1                   d. Whether Defendants implemented and maintained reasonable security

 2                        procedures and practices appropriate to the nature of storing Plaintiffs’ and

 3                        Class members' PII;

 4                   e. Whether Defendants acted negligently in connection with the monitoring

 5                        and/or protecting of Plaintiff's and Class members' PII;

 6                   f.   Whether Defendants knew or should have known that they did not employ

 7                        reasonable measures to keep Plaintiffs’ and Class members' PII secure and

 8                        prevent loss or misuse of that PII;

 9                   g. Whether Defendants adequately addressed and fixed the vulnerabilities which

10                        permitted the data breach to occur;

11                   h.   Whether Defendants caused Plaintiffs and Class members damages;

12                   i.   Whether Defendants violated the law by failing to promptly notify class

13                        members that their PII had been compromised;

14                   j.   Whether Plaintiffs and the other Class members are entitled to credit

15                        monitoring and other monetary relief;

16                   k. Whether Defendants violated California's Deceptive and Unfair Trade

17                        Practices Act by failing to implement reasonable security procedures and

18                        practice; and

19                   l.   Whether Defendants violated California's California Consumer Privacy Act by

20                        failing to maintain reasonable security procedures and practices appropriate to

21                        the nature of the PII.

22          68.     Typicality: Plaintiffs assert claims that are typical of the claims of each respective

23   Class for purposes of Rule 23(a)(3). Plaintiffs and all members of each respective Class have had

24   their PII compromised as a result of the data breach and Defendants’ misconduct.

25          69.     Adequacy: Plaintiffs will fairly and adequately represent and protect the interests

26   of the other members of each respective Class for purposes of Rule 23(a)(4). Plaintiffs have no

27   interests antagonistic to those of other members of each respective Class. Plaintiffs are committed

28   to the vigorous prosecution of this action and has retained counsel experienced in litigation of this

                                                       17
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 18 of 27



 1   nature to represent her. Plaintiffs anticipate no difficulty in the management of this litigation as a

 2   class action.

 3          70.       Class certification is appropriate under Rule 23(b)(2) because Defendants have

 4   acted on grounds that apply generally to each Class, so that final injunctive relief or corresponding

 5   declaratory relief is appropriate respecting each Class as a whole.

 6          71.       Class certification is appropriate under Rule 23(b)(3) because common questions of

 7   law and fact substantially predominate over any questions that may affect only individual members

 8   of each Class.

 9          72.       Defendants engaged in a common course of conduct giving rise to the legal rights

10   sought to be enforced by the members of each respective Class. Similar or identical statutory and

11   common law violations and deceptive business practices are involved. Individual questions, if any,

12   pale by comparison to the numerous common questions that predominate.

13          73.       The injuries sustained by Plaintiffs and the members of each Class flow, in each

14   instance, from a common nucleus of operative facts – Defendants’ misconduct.

15          74.       Plaintiffs and the members of each Class have been damaged by Defendants’

16   misconduct.

17          75.       Proceeding as a class action provides substantial benefits to both the parties and the

18   Court because this is the most efficient method for the fair and efficient adjudication of the

19   controversy. Members of each Class have suffered and will suffer irreparable harm and damages

20   as a result of Defendants’ wrongful conduct. Because of the nature of the individual claims of the

21   members of each Class, few, if any, could or would otherwise afford to seek legal redress against

22   Defendants for the wrongs complained of herein, and a representative class action is therefore the

23   appropriate, superior method of proceeding and essential to the interests of justice insofar as the

24   resolution of claims of the members of each Class is concerned. Absent a representative class

25   action, members of each Class would continue to suffer losses for which they would have no

26   remedy, and Defendants would unjustly retain the proceeds of its ill-gotten gains. Even if separate

27   actions could be brought by individual members of each Class, the resulting multiplicity of lawsuits

28   would cause undue hardship, burden, and expense for the Court and the litigants, as well as create

                                                        18
                                           CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 19 of 27



 1   a risk of inconsistent rulings, which might be dispositive of the interests of the other members of

 2   each Class who are not parties to the adjudications and/or may substantially impede their ability to

 3   protect their interests.

 4           76.       Particular issues under Rule 23(c)(4) are appropriate for certification because such

 5   claims present only particular, common issues, the resolution of which would advance the

 6   disposition of this matter and the parties' interests therein. Such particular issues include, but are

 7   not limited to:

 8                     a. Whether Defendants owed a legal duty to Plaintiffs and the Class members to

 9                        exercise due care in collecting, storing, using, and safeguarding their PII;

10                     b. Whether Defendants breached a legal duty to Plaintiffs and the Class members

11                        to exercise due care in collecting, storing, using, and safeguarding their PII;

12                     c. Whether Defendants failed to comply with their own policies and applicable

13                        laws, regulations, and industry standards relating to data security;

14                     d. Whether Defendants failed to implement and maintain reasonable security

15                        procedures and practices appropriate to the nature and scope of the information

16                        compromised in the data breach; and

17                     e. Whether Class members are entitled to actual damages, credit monitoring or

18                        other injunctive relief, and/or punitive damages as a result of Defendants'

19                        wrongful conduct.

20                                       FIRST CAUSE OF ACTION

21                                              NEGLIGENCE

22                         (By Plaintiffs and the Classes Against All Defendants)

23           77.       Plaintiffs re-allege and incorporate by reference herein all of the allegations

24   contained in the prior paragraphs.

25           78.       Defendants owed Plaintiffs and Class members a duty to exercise reasonable care in

26   protecting their PII from unauthorized disclosure or access. Defendants breached their duty of care

27   by failing to implement reasonable security procedures and practices to protect Plaintiffs’ and Class

28   members’ PII. Defendants failed to, inter alia: (i) implement security systems and practices

                                                        19
                                           CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 20 of 27



 1   consistent with federal and state guidelines; (ii) implement security systems and practices consistent

 2   with industry norms; (iii) timely detect the Data Breach; and (iv) timely disclose the Data Breach

 3   to impacted customers.

 4          79.     Defendants knew or should have known Plaintiffs’ and Class members' PII was

 5   highly sought after by hackers and that Plaintiffs and Class members would suffer significant harm

 6   if their PII was stolen by hackers.

 7          80.     Defendants also knew or should have known that timely disclosure of the Data

 8   Breach was required and necessary to allow Plaintiffs and Class members to take appropriate

 9   actions to mitigate the resulting harm. These efforts include, but are not limited to, freezing

10   accounts, changing passwords, monitoring credit scores/profiles for fraudulent charges, contacting

11   financial institutions, and cancelling or monitoring government-issued IDs such as passports and

12   driver's licenses. The risk of significant harm to Plaintiffs and Class members (including identity

13   theft) increased as the amount of time between the Data Breach and disclosure lengthened to reach

14   a full twenty-two days.

15          81.     Defendants had a special relationship with Plaintiffs and the Class members who

16   entrusted Defendants with several pieces of PII. Customers were required to provide PII when

17   utilizing Defendants’ properties and/or services. Plaintiffs and Class members were led to believe

18   Defendants would take reasonable precautions to protect their PII and would timely inform them if

19   their PII was compromised, but the Defendants did not do so.

20          82.     Defendants’ duty to use reasonable data security measures also arose under Section

21   5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a).

22          83.     The Federal Trade Commission (“FTC”) has established security guidelines and

23   recommendations to help entities protect PII and reduce the likelihood of data breaches.

24          84.     Specifically, Section 5 of the Federal Trade Commission Act (“FTC Act”), 15

25   U.S.C. § 45(a), prohibits “unfair … practices in or affecting commerce,” including, as interested

26   and enforced by the FTC, the unfair practices of failing to use reasonable measures to protect PII

27   by companies such as Defendants.

28   ///

                                                      20
                                           CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 21 of 27



 1            85.   Various FTC publications and data security breach orders further form the basis of

 2   Defendants’ duty18. Plaintiffs and Class members are consumers under the FTC Act. Defendants

 3   violated Section 5 of the FTC Act by failing to use reasonable measures to protect PII and not

 4   complying with industry standards.

 5            86.   In addition, Cal. Civ. Code § 1798.81.5 requires Defendants to take reasonable steps

 6   and employ reasonable methods of safeguarding the PII of Class members who are California

 7   residents.

 8            87.   Defendants violated the FTC Act and the CCPA by failing to use reasonable security

 9   measures to protect PII and not complying with applicable industry, federal and state guidelines

10   and standards. Defendant's conduct was particularly unreasonable given the nature and amount of

11   customer PII it stored and the foreseeability and resulting consequences of a data breach.

12            88.   Plaintiffs and Class members are part of the Class of persons the FTC Act and CCPA

13   were intended to protect. The harm that was proximately caused by the Data Breach is the type of

14   harm the FTC Act and CCPA were intended to guard against. The FTC has brought enforcement

15   actions against entities that, due to a failure to employ reasonable data security measures, caused

16   the same harm as that suffered by Plaintiffs and Class members here.

17            89.   As a result of Defendants’ negligence, Plaintiffs and Class members suffered

18   injuries that may include: (i) the lost or diminished value of PII; (ii) out-of-pocket expenses

19   associated with the prevention, detection, and recovery from identity theft, tax fraud, and/or

20   unauthorized use of their PII; (iii) lost opportunity costs associated with attempting to mitigate the

21   actual consequences of the data breach, including but not limited to time spent deleting phishing

22   email messages and cancelling credit cards believed to be associated with the compromised

23   account; (iv) the continued risk to their PII, which remains for sale on the dark web and is in

24   Defendant's possession, subject to further unauthorized disclosures so long as Defendants fail to

25   undertake appropriate and adequate measures to protect the PII of customers and former customers

26
     18
        See, e.g., Data Protection: Actions taken by Equifax and Federal Agencies in Response to the
27   2017 Breach, United States Government Accountability Office (Aug. 30, 2019), available at:
     https://www.gao.gov/products/GAO-18-559 (regarding the Equifax data breach)(last accessed July
28   15, 2020).

                                                      21
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 22 of 27



 1   in their continued possession; (v) future costs in terms of time, effort, and money that will be

 2   expended to prevent, monitor, detect, contest, and repair the impact of the PII compromised as a

 3   result of the data breach for the remainder of the lives of Plaintiffs and Class members, including

 4   ongoing credit monitoring.

 5             90.   The harm that Plaintiffs and Class members suffered (and continue to suffer) was

 6   the reasonably foreseeable product of Defendants’ breach of their duty of care. Defendants failed

 7   to enact reasonable security procedures and practices and Plaintiffs and Class members were the

 8   foreseeable victims of data theft that exploited the inadequate security measures. The PII accessed

 9   in the Data Breach is precisely the type of information that hackers seek and use to commit cyber

10   crimes.

11                                      CAUSE OF ACTION TWO

12                                    DECLARATORY JUDGMENT

13                          (On Behalf of Plaintiffs and the Nationwide Class)

14             91.   Plaintiffs re-allege and incorporate by reference herein all of the allegations

15   contained in the above paragraphs.

16             92.   Defendants owe duties of care to Plaintiffs and Class members which would require

17   it to adequately secure PII.

18             93.   Defendants still possess PII regarding Plaintiffs and Class members.

19             94.   Plaintiffs and Class members’ PII is still for sale on the dark web.

20             95.   Although Defendants claim they have “taken steps to re-secure the online

21   purchasing platform on its website and to further harden it against compromise, including

22   increasing use of multi-factor authentication and enhanced system monitoring,” there is no detail

23   on what, if any, fixes have really occurred.

24             96.   Plaintiffs and Class members are at risk of harm due to the exposure of their PII and

25   Defendants' failure to address the security failings that lead to such exposure.

26             97.   There is no reason to believe that Defendants’ security measures are any more

27   adequate than they were before the breach to meet Defendants’ contractual obligations and legal

28   duties, and there is no reason to think Defendants have no other security vulnerabilities that have

                                                       22
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 23 of 27



 1   not yet been knowingly exploited.

 2          98.     Plaintiffs, therefore, seek a declaration that (1) each Defendants’ existing security

 3   measures do not comply with its explicit or implicit contractual obligations and duties of care to

 4   provide reasonable security procedures and practices appropriate to the nature of the information

 5   to protect customers' personal information, and (2) to comply with its explicit or implicit contractual

 6   obligations and duties of care, Defendants must implement and maintain reasonable security

 7   measures, including, but not limited to:

 8                a. Ordering that Defendants engage third-party security auditors/penetration testers

 9                   as well as internal security personnel to conduct testing, including simulated

10                   attacks, penetration tests, and audits on Defendants' systems on a periodic basis,

11                   and ordering Defendants to promptly correct any problems or issues detected by

12                   such third-party security auditors;

13                b. Ordering that Defendants engage third-party security auditors and internal

14                   personnel to run automated security monitoring;

15                c. Ordering that Defendants audit, test, and train its security personnel regarding any

16                   new or modified procedures;

17                d. Ordering that Defendants user applications be segmented by, among other things,

18                   creating firewalls and access controls so that if one area is compromised, hackers

19                   cannot gain access to other portions of Defendants' systems;

20                e. Ordering that Defendants conduct regular database scanning and securing checks;

21                f. Ordering that Defendants routinely and continually conduct internal training and

22                   education to inform internal security personnel how to identify and contain a breach

23                   when it occurs and what to do in response to a breach;

24                g. Ordering Defendants to purchase credit monitoring services for Plaintiffs and Class

25                   members for a period of ten years; and

26                h. Ordering Defendants to meaningfully educate its users about the threats they face

27                   as a result of the loss of their PII to third parties, as well as the steps Defendants

28                   customers must take to protect themselves.

                                                       23
                                          CLASS ACTION COMPLAINT
       Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 24 of 27



 1                                    CAUSE OF ACTION THREE

 2         VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY ACT § 1798.150

 3            (By Plaintiffs and the members of the California Class Against Defendants)

 4           99.    Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs.

 5           100.   Defendants violated § 1798.150 of the CCPA by failing to prevent Plaintiffs’ and

 6   Class members’ nonencrypted PII from unauthorized access and exfiltration, theft, or disclosure as

 7   a result of Defendants’ violations of its duty to implement and maintain reasonable security

 8   procedures and practices appropriate to the nature of the information.

 9           101.   Defendants collect consumers’ personal information as defined in Cal. Civ. Code §

10   1798.140. Defendants have a duty to implement and maintain reasonable security procedures and

11   practices to protect this personal information. As identified herein, Defendants failed to do so. As

12   a direct and proximate result of Defendants’ acts, Plaintiffs’ and Class members’ personal

13   information, including unencrypted names, emails and passwords among other information, was

14   subjected to unauthorized access and exfiltration, theft, or disclosure.

15           102.   Plaintiffs and Class members seek injunctive or other equitable relief to ensure

16   Defendants hereinafter adequately safeguard customers’ PII by implementing reasonable security

17   procedures and practices. Such relief is particularly important because Defendants continue to hold

18   customers’ PII, including Plaintiffs’ and Class members’ PII. These individuals have an interest in

19   ensuring that their PII is reasonably protected.

20           103.   On July 14, 2020, Plaintiffs’ counsel sent a notice letter to Zoosk's registered service

21   agent via UPS Next Day Air. Assuming Zoosk cannot cure the Data Breach within 30 days, and

22   Plaintiffs believe such cure is not possible under these facts and circumstances, then Plaintiffs

23   intend to promptly amend this complaint to seek actual damages and statutory damages of $750 per

24   customer record subject to the Data Breach on behalf of the California Class as permitted by the

25   CCPA.

26   ///

27   ///

28   ///

                                                        24
                                         CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 25 of 27



 1                                     CAUSE OF ACTION FOUR

 2                 VIOLATION OF CALIFORNIA'S UNFAIR COMPETITION LAW

 3          CAL. BUS. & PROF. CODE § 17200 – UNLAWFUL BUSINESS PRACTICES

 4             (On Behalf of Plaintiffs and the Nationwide Class, Or In The Alternative,

 5                                  On Behalf of the California Class)

 6          104.    Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs.

 7          105.    Defendants have violated Cal. Bus. and Prof. Code § 17200, et seq., by engaging in

 8   unlawful, unfair or fraudulent business acts and practices and unfair, deceptive, untrue or

 9   misleading advertising that constitute acts of “unfair competition” as defined in Cal. Bus. Prof.

10   Code § 17200 with respect to the services provided to the California Class.

11          106.    Defendants engaged in unlawful acts and practices with respect to the services by

12   establishing the sub-standard security practices and procedures described herein; by soliciting and

13   collecting Plaintiffs' and California Class members' PII with knowledge that the information would

14   not be adequately protected; and by storing Plaintiffs' and California Class members' PII in an

15   unsecure electronic environment in violation of California's data breach statute, Cal. Civ. Code §

16   1798.81.5, which requires Defendants to take reasonable methods of safeguarding the PII of

17   Plaintiff and the California Class members.

18          107.    In addition, Defendants engaged in unlawful acts and practices by failing to disclose

19   the data breach to California Class members in a timely and accurate manner, contrary to the duties

20   imposed by Cal. Civ. Code § 1798.82.

21          108.    As a direct and proximate result of Defendants unlawful practices and acts, Plaintiffs

22   and the California Class members were injured and lost money or property, including but not

23   limited to the price received by Defendants for the services, the loss of California Class members'

24   legally protected interest in the confidentiality and privacy of their PII, nominal damages, and

25   additional losses as described above.

26          109.    Defendants knew, or should have known, that its computer systems and data security

27   practices were inadequate to safeguard California Class members' PII and that the risk of a data

28   breach or theft was highly likely. Defendants' actions in engaging in the above-named unlawful

                                                      25
                                         CLASS ACTION COMPLAINT
          Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 26 of 27



 1   practices and acts were negligent, knowing and willful, and/or wanton and reckless with respect to

 2   the rights of members of the California Class.

 3             110.   California Class members seek relief under Cal. Bus. & Prof. Code § 17200, et seq.,

 4   including, but not limited to, restitution to Plaintiffs and California Class members of money or

 5   property that Defendants may have acquired by means of its unlawful, and unfair business practices,

 6   restitutionary disgorgement of all profits accruing to Defendants because of its unlawful and unfair

 7   business practices, declaratory relief, attorneys' fees and costs (pursuant to Cal. Code Civ. Proc. §

 8   1021.5), and injunctive or other equitable relief.

 9                                         PRAYER FOR RELIEF

10             WHEREFORE, Plaintiffs, individually and on behalf of the Classes, requests the following

11   relief:

12             1.     A determination that this action is a proper class action under Federal Rule of

13   Procedure Rule 23, certifying Plaintiffs as Class representatives, and appointing the undersigned

14   counsel as Class counsel;

15             2.     An award of compensatory damages, punitive damages, statutory or civil penalties

16   to Plaintiffs and the Classes as warranted by applicable law19;

17             3.     An order instructing Defendants to purchase or provide funds for credit monitoring

18   services for Plaintiffs and all Class members;

19             4.     Injunctive or other equitable relief that directs Defendants to implement reasonable

20   security procedures and practices to protect customers' PII that conform to relevant federal and state

21   guidelines and industry norms;

22             5.     Awarding Plaintiffs and the Classes reasonable costs and expenses incurred in this

23   action, including attorneys' fees and expert fees; and

24

25

26

27
     19
       Plaintiffs are not presently seeking civil penalties pursuant to the California Privacy Act but will
28   amend to do so once she has complied with the statutory pre-filing notice requirements

                                                       26
                                          CLASS ACTION COMPLAINT
      Case 3:20-cv-04929-WHA Document 1 Filed 07/22/20 Page 27 of 27



 1          6.     Such other relief as the Court may deem just and proper.

 2

 3   Dated: July 22, 2020                  BRADLEY/GROMBACHER LLP
 4

 5
                                           By: /s/ Kiley L. Grombacher, Esq.
 6                                                 Kiley L. Grombacher, Esq.
                                                   Attorneys for Plaintiffs and
 7                                                 the proposed Class

 8
                                      DEMAND FOR JURY TRIAL
 9

10          Plaintiffs hereby demand a jury trial for all claims so triable.

11
     DATED: July 22, 2020                BRADLEY GROMBACHER, LLP
12

13                                         By: /s/ Kiley L. Grombacher, Esq.
                                                   Kiley L. Grombacher, Esq.
14                                                 Attorneys for Plaintiffs and
                                                   the proposed Class
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      27
                                         CLASS ACTION COMPLAINT
